Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the claims filed on February 28, 2020. Claims 1-16 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite, “…second client is a large-screen device…”. It is unclear as to what size screen properly qualifies as being large. As such, the claim limitation is deemed indefinite and clarification is requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yegorin (US PGPub No: 2020/0067903) in view of Van De Poel et al (US PGPub No: 2014/0286354), hereafter referred to as Yegorin and Van De Poel, respectively.


With regards to claim 1, Yegorin teaches through Van De Poel, a computer-implemented system, comprising: 
an intermediary, configured to send subscription information and receive publishing information (Yegorin teaches a broker (i.e. intermediary) that receives a publish message (i.e. receive publish information) and sends the publish message to clients who subscribed (i.e. send subscription information); see paragraphs 16 and 23, Yegorin); 

and a plurality of clients, communicatively connected to the intermediary (Yegorin explains how a plurality of clients are connected via the message broker; see paragraphs 8 and 11, Yegorin)

and configured to send the publishing information based on the subscription information, wherein the plurality of clients comprises at least one first client and at least one second client, and wherein the first client and the second client exchange information by using the intermediary (Yegorin teaches the broker forwarding the publish information from a client to another client that is subscribed to receive such messages; see paragraph 11, Yegorin); 

(see Van De Poel below).  

While Yegorin teaches utilizing a broker to handle publish-subscribe between clients, Yegorin does not explicitly cite managing clients. In the same field of endeavor Van De Poel also teaches a network that handles publish-subscribe via a broker; see abstract, Van De Poel. In particular Van De Poel teaches how a remote CPE device can manage other CPE devices; see paragraph 31, Van De Poel. This management is not limited to any particular protocol but can be implemented via Internet Group Management Protocol (IGMP); see abstract, Van De Poel. By managing clients via publish/subscribe brokers, the managed network can be more scalable; see paragraph 34, Van De Poel. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Van De Poel with those of Yegorin, to manage devices via publish/subscribe brokers. 

With regards to claim 2, Yegorin teaches through Van De Poel, the computer-implemented system wherein the subscription information comprises an operation instruction for the plurality of clients or data information associated with the plurality of clients; and the publishing information comprises data information that is obtained based on the operation instruction and associated with the plurality of clients (see instructions; see paragraphs 8-9, Yegorin). 

With regards to claim 3, Yegorin teaches through Van De Poel, the computer-implemented system wherein the operation instruction comprises a data acquisition instruction; the intermediary sends the data acquisition instruction to the plurality of clients; and the plurality of clients send the data information associated with the plurality of clients to the intermediary based on the data acquisition instruction, wherein the data information comprises status information of the plurality of clients (see receive instructions and messages; see paragraphs 8-9, Yegorin).  

With regards to claim 4, Yegorin teaches through Van De Poel, the computer-implemented system wherein the intermediary sends an operation instruction to the first client, wherein the operation instruction comprises data information associated with status information of the second client; and the first client performs an operation on the first client based on the (see connection status; see paragraph 86, Yegorin).  

With regards to claims 5, 10, and 14, Yegorin teaches through Van De Poel, the computer-implemented system wherein the operation comprises performing at least one of upgrade management, update management, log management, and screenshot management on the first client (see management includes upgrade; see paragraph 21, Van De Poel).  

With regards to claim 6, Yegorin teaches through Van De Poel, the computer-implemented system wherein the subscription information comprises a key (see public/private keys; see paragraphs 41 and 77, Yegorin).  

With regards to claim 7, Yegorin teaches through Van De Poel, the computer-implemented system wherein the intermediary digitally signs the subscription information by using a private key corresponding to a client of the plurality of clients; and the client performs signature verification on the subscription information by using a public key (see signature via public/private key; see paragraphs 41 and 77, Yegorin).

With regards to claims 8, 12, and 16, Yegorin teaches through Van De Poel, the computer-implemented system wherein the intermediary is an agent based on Message Queuing Telemetry Transport (MQTT) protocol or Web Application Messaging Protocol (WAMP) protocol; and the second client is a large-screen device (Yegorin supports MQTT; see paragraph 89, Yegorin. Multiple devices are supported including desktop computers (large-screen device); see paragraph 135, Yegorin).

With regards to claim 9, Yegorin teaches through Van De Poel, a computer-implemented method comprising: 
sending, by an intermediary communicatively connected to a plurality of clients, subscription information to the plurality of clients, wherein the plurality of clients comprises at least one first client and at least one second client (Yegorin explains how a plurality of clients are connected via the message broker; see paragraphs 8 and 11, Yegorin. Yegorin teaches the broker forwarding the publish information from a client to another client that is subscribed to receive such messages; see paragraph 11, Yegorin); 

receiving, by the intermediary, publishing information, wherein the publishing information is based on the subscription information (Yegorin teaches a broker (i.e. intermediary) that receives a publish message (i.e. receive publish information) and sends the publish message to clients who subscribed (i.e. send subscription information); see paragraphs 16 and 23, Yegorin); 

and providing data to the first client wherein the first client monitors the second client based on the data and a device management protocol (see Van De Poel).

While Yegorin teaches utilizing a broker to handle publish-subscribe between clients, Yegorin does not explicitly cite managing clients. In the same field of endeavor Van De Poel also teaches a network that handles publish-subscribe via a broker; see abstract, Van De Poel. In particular Van De Poel teaches how a remote CPE device can manage other CPE devices; see paragraph 31, Van De Poel. This management is not limited to any particular protocol but can be implemented via Internet Group Management Protocol (IGMP); see abstract, Van De Poel. By managing clients via publish/subscribe brokers, the managed network can be more scalable; see paragraph 34, Van De Poel. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Van De Poel with those of Yegorin, to manage devices via publish/subscribe brokers. 

With regards to claims 11 and 15, Yegorin teaches through Van De Poel, the computer-implemented method wherein the subscription information, the publishing information, or the data comprises a security key (see public/private keys; see paragraphs 41 and 77, Yegorin).

With regards to claim 13, Yegorin teaches through Van De Poel, a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
sending, by an intermediary communicatively connected to a plurality of clients, subscription information to the plurality of clients, wherein the plurality of clients comprise at least one first client and at least one second client (Yegorin explains how a plurality of clients are connected via the message broker; see paragraphs 8 and 11, Yegorin. Yegorin teaches the broker forwarding the publish information from a client to another client that is subscribed to receive such messages; see paragraph 11, Yegorin); 

receiving, by the intermediary, publishing information, wherein the publishing information is based on the subscription information (Yegorin teaches a broker (i.e. intermediary) that receives a publish message (i.e. receive publish information) and sends the publish message to clients who subscribed (i.e. send subscription information); see paragraphs 16 and 23, Yegorin); 

and providing data to the first client wherein the first client manages information published by the second client based on the data (see Van De Poel below).

While Yegorin teaches utilizing a broker to handle publish-subscribe between clients, Yegorin does not explicitly cite managing clients. In the same field of endeavor Van De Poel also teaches a network that handles publish-subscribe via a broker; see abstract, Van De Poel. In particular Van De Poel teaches how a remote CPE device can manage other CPE devices; see paragraph 31, Van De Poel. This management is not limited to any particular protocol but can be implemented via Internet Group Management Protocol (IGMP); see abstract, Van De Poel. By managing clients via publish/subscribe brokers, the managed network can be more scalable; see paragraph 34, Van De Poel. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Van De Poel with those of Yegorin, to manage devices via publish/subscribe brokers. 


The obviousness motivation applied to independent claims 1, 9, and 13, are applicable to their respective dependent claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456